Citation Nr: 0928311	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  05-18 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected posttraumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected right groin shell fragment wound residual 
scar, currently rated as 10 percent disabling.

3.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	David Huffman, Attorney At Law




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 
1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In May 2007 the Board remanded the 
case for further development.  The requested development has 
been completed and the case has been returned to the Board 
for further appellate action.  

In October 2005, the Veteran testified at a travel board 
hearing at the RO before the Board.  A transcript of that 
hearing has been associated with his claims folders.

The issues of entitlement to an increased disability rating 
for PTSD and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The residual scar of a shell fragment wound of the right 
groin, which measures 4.5 centimeters (cm) in length and 1 
millimeter (mm) in width, is stable, with no elevation, 
depression or adherence to underlying tissue.  There is no 
evidence of ulceration or skin breakdown; nor is there 
evidence of inflammation, edema or keloid formation.  The 
area around the scar is tender with some numbness in the 
distal end.  There is no evidence of any associated 
limitation of functioning.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for a residual scar of a shell fragment wound to the right 
groin have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  (The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

Concerning claims for increased disability ratings, adequate 
VCAA notice requires, at a minimum, that VA notify the 
claimant that, to substantiate such a claim:  (1) s/he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the disability is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) s/he must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In reviewing the Veteran's claim of entitlement to an 
increased disability rating for service-connected residual 
scar of a shell fragment wound of the right groin, the Board 
observes that the RO issued a VCAA notice to the Veteran in 
an April 2004 letter, which informed him of the evidence 
generally needed to support claims of entitlement to 
increased disability ratings; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim.  The April 2004 VCAA notice was issued prior to the 
September 2004 rating decision.  Thus, the Board concludes 
that the RO provided appropriate notice of the information or 
evidence needed in order to substantiate the claim prior to 
the initial decision.  In view of this, the Board finds that 
VA's duty to notify has been fully satisfied with respect to 
this claim.

Although the Veteran was not provided with notice of the type 
of evidence necessary to establish an effective date for the 
disability on appeal pursuant to Dingess/Hartman, supra, the 
Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this regard, as the 
Board concludes below that the preponderance of the evidence 
is against the Veteran's claim for an increased disability 
rating, any questions as to the appropriate effective date to 
be assigned is rendered moot.  Thus, the Board concludes that 
the RO provided appropriate notice of the information or 
evidence needed in order to substantiate the claim prior to 
the initial decision.  In view of this, the Board finds that 
VA's duty to notify has been fully satisfied with respect to 
this claim.

Likewise, although the Veteran was not provided with adequate 
notice pursuant to Vazquez-Flores, supra, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the Veteran has been prejudiced 
thereby).  In this regard, although VA did not provide the 
Veteran with notice of the specific requirements for higher 
disability ratings for residual scars prior to initial 
adjudication, the specific rating criteria were provided him 
in the April 2005 SOC and subsequent May 2007 Board remand 
and Supplemental Statement of the Case (SSOC) issued in March 
2009.  The Veteran has been provided numerous opportunities 
to provide further evidence regarding this issue and it has 
been readjucated since his receiving the specific rating 
criteria.  Moreover, the Board also notes that during the 
pendency of this claim, the Veteran has been represented by 
an accredited representative, who is well aware of the 
requirements of the VCAA and the elements needed to 
substantiate the Veteran's claim, and such representative has 
submitted argument during the course of this appeal.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that 
VCAA notice error was not prejudicial because the appellant 
demonstrated actual knowledge of the information and evidence 
necessary to substantiate his claim by way of the arguments 
made to the RO); see also Overton v. Nicholson, 20 Vet. App. 
427, 438 (2006) (noting that representation is a factor that 
must be considered when determining whether that appellant 
has been prejudiced by VCAA notice error).

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
criteria were discussed in the statement of the case, and 
reasons as to why a higher rating was not warranted under 
that criteria were identified.  In any event, the Board finds 
that a reasonable person could be expected to understand from 
the notice what was needed to substantiate his claim and thus 
the essential fairness of the adjudication was not 
frustrated.  Id.  As such, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service treatment 
records and VA medical examination reports and treatment 
records are of record, as well as private treatment records 
and documentation from the Social Security Administration 
(SSA).  The Veteran was afforded two personal hearings at the 
RO and transcripts of his testimony at these hearings are of 
record.  This evidence was reviewed by both the RO and the 
Board in connection with the Veteran's claim.  There remains 
no issue as to the substantial completeness of the Veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  Any duty imposed 
on VA, including criteria for that rating.  38 C.F.R. § 4.7.  



Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).

Initially, the Board notes that the Veteran is currently 
provided a maximum 10 percent rating for a superficial scar 
that is painful or tender on exam under the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7804, for a residual scar 
of a shell fragment wound to the right groin.

After reviewing the evidence of record, the Board observes 
that no other diagnostic code relevant to scars provides for 
a higher rating for the Veteran's service-connected right 
groin shell fragment wound scar.  In this regard, the Board 
notes that a February 2005 VA neurological examination report 
shows that the Veteran complained of bilateral lower 
extremity weakness and sensory changes that he associated 
with his initial shrapnel injury to the right groin.  
Neurological examination revealed no abnormalities and the 
examiner opined that there was no indication that the Veteran 
had any nerve damage or neurological complaints related to 
the original shrapnel injury or groin injury.  The March 2009 
VA examination report indicates that the Veteran complained 
that the area around the scar was painful with numbness in 
the distal end.  He also complained of a pulling sensation in 
the scar.  The March 2009 VA examination report reflects that 
the residual right groin shell fragment wound scar was 4.5 cm 
long and 1 mm in width.  It was tender on examination with 
some numbness at the distal end.  There was no adherence to 
underlying tissue and the underlying tissue was stable.  The 
scar was described as stable with no ulceration or skin 
breakdown.  There was no inflammation, edema or keloid 
formation.  The scar was located in the crease of the groin 
and was difficult to differentiate from the remainder of the 
crease.  The examiner noted that there was no inflexibility 
due to the scar or limitation of range of motion.  The 
current objective medical evidence of record fails to show 
that the residual right groin shell fragment wound scar is 
deep, exceeds 12 square inches or is productive of limitation 
of motion so as to warrant a disability rating greater than 
10 percent, pursuant to Diagnostic Codes 38 C.F.R. § 4.71a, 
Diagnostic Codes 5251, 5252 and 5253.  See Diagnostic Codes 
7801, 7805.

The objective medical evidence of record does not show that 
the residual right groin shell fragment wound scar is poorly 
nourished, unstable, or has repeated ulceration, and while 
evidence shows that the area of the scar is tender with 
numbness at the distal end, the Board finds that such 
impairment is contemplated in the 10 percent rating already 
assigned to the disability.  Hence, the Board finds that a 
disability in excess of 10 percent is not warranted for the 
residual right groin shell fragment wound scar under 
Diagnostic Codes 7801, 7802, 7803, 7804, or 7805.  

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Finally, in reaching this decision, the potential application 
of various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected residual 
right groin shell fragment wound scar has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disability.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
residual right groin shell fragment wound scar under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 
(2008).


ORDER

A disability rating in excess of 10 percent for residual 
right groin shell fragment wound scar is denied.


REMAND

The Veteran, in correspondence received in December 2008, 
indicates that he had been advised by his physician to get 
back into counseling and that his psychiatric medications had 
been increased.  It appears the he is contending that his 
service-connected PTSD has worsened since his most recent VA 
psychiatric examination.  A review of the claims files 
reveals that the most recent VA medical evaluation of the 
Veteran's PTSD was conducted in February 2005, more than 4 
years ago.  The duty to assist the Veteran requires VA to 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  The Board finds that another VA 
psychiatric examination is necessary to determine the current 
severity of the Veteran's service-connected PTSD, as the 
medical evidence is insufficient for the Board's adjudication 
of this issue.  

The Board also finds that the Veteran's claim for an 
increased disability rating for PTSD is inextricably 
intertwined with the issue of entitlement to TDIU and must be 
initially considered by the RO before further appellate 
action can be taken on the this claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the 
Veteran's claim for increased disability rating for PTSD must 
be resolved prior to further appellate action on this issue.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
psychiatric examination to evaluate the 
current severity of his service-connected 
PTSD.  To the extent practicable, the 
examiner should identify all 
symptomatology associated with the 
Veteran's PTSD.  He or she should also 
provide an opinion as to the severity of 
the Veteran's PTSD, to include stating 
the extent that the Veteran's PTSD 
impairs him socially and occupationally.  
The examiner should also provide a 
numerical score on the Global Assessment 
of Functioning (GAF) Scale provided in 
the Diagnostic and Statistical Manual for 
Mental Disorders.  All indicated studies 
should be performed, to include a full 
psychological evaluation.  Based on the 
medical findings and a review of the 
claims folders, the examiner is asked to 
render an opinion as to what effect the 
Veteran's service-connected PTSD has on 
his social and industrial adaptability.  
The psychiatrist is also asked to provide 
a rationale for any opinion expressed.

The Veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the issues on appeal remain denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for further 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


